Citation Nr: 0944011	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right thumb 
disability.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1989 to 
September 1989, and from February 2003 to December 2004.  The 
Veteran also served in the United States Army Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
claims for service connection for hypertension, a right thumb 
condition, and a right ankle condition.  These issues were 
remanded by the Board for further development in August 2008.

The Veteran requested that he be afforded a hearing when he 
submitted his substantive appeal in February 2006.  In April 
2008, the Veteran withdrew the request for a hearing.  
38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  Hypertension is first shown by medical evidence dated 
over 1 year after the Veteran's discharge from his initial 
period of active duty service, and the evidence clearly and 
unmistakably shows that it preexisted his second period of 
service and was not aggravated therein.

2.  Mild degenerative changes of the right ankle are first 
shown by medical evidence dated over 1 year after the 
Veteran's discharge from active duty service, and the most 
probative medical evidence of record does not show the 
Veteran's right ankle disability to be etiologically related 
to a disease, injury, or event in service.

3.  The Veteran is not shown by the most probative medical 
evidence of record to have a right thumb disability that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1133, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A right ankle condition was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).

3.  A right thumb disability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in January 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, a March 2006 letter described how 
appropriate disability ratings and effective dates were 
assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination most recently in 
October 2008, which addressed his claims for service 
connection for hypertension, a right thumb disability, and a 
right ankle disability.  The examiner reviewed the claims 
files, conducted the appropriate diagnostic tests and 
studies, and noted the Veteran's assertions of injury.  The 
Board finds this examination report and opinions to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinions are sufficient upon which to 
base a decision with regard to these claims.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

The term "Veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2009).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of inactive duty from training (INACDUTRA) during which the 
individual concerned was disabled or died (i) from an injury 
incurred or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) (2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2009).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2009).

Certain diseases, to include arthritis and hypertension, may 
be presumed to have been incurred in service when manifest to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

1.  Entitlement to service connection for hypertension.

The Veteran alleges that he currently has hypertension as a 
result of his active duty.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

As noted above, the Veteran has had 2 periods of active duty 
service, from April 1989 to September 1989, and from February 
2003 to December 2004.  A March 1989 Report of Medical 
Examination recorded the Veteran's blood pressure as 130/80.  
In a May 1989 service treatment record, the Veteran's blood 
pressure was recorded as 118/78.  There is no medical 
evidence of record reflecting that the Veteran had high blood 
pressure prior to his 1989 active duty service or within one 
year following his discharge from his 1989 period of active 
duty service

The Veteran's service treatment records from his service in 
the Reserves reveal that a blood pressure of 130/90 was 
recorded as early as June 1993 and a blood pressure of 130/96 
was recorded in November 1995.  In a November 1995 Report of 
Medical History, the Veteran reported taking medication for 
high blood pressure.  A review of the medical evidence of 
record reveals that the Veteran was diagnosed with 
hypertension in 1999.  See VA examination reports, April 2005 
and October 2008; service treatment record, June 2004.  
Therefore, as it is clear that the Veteran was diagnosed with 
hypertension by 1999, the Board finds that there is clear and 
unmistakable evidence that hypertension preexisted the 
Veteran's second period of active duty.  See Doran v. Brown, 
6 Vet. App. 283, 286 (1994).

As set forth in VAOPGCPREC 3-2003, in order to rebut the 
presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

The Board notes that the Veteran underwent a VA examination 
in April 2005.  The examiner indicated that medical records 
were not available but that the claims file was available and 
reviewed.  The examiner noted that the date of onset of the 
Veteran's hypertension was 1999 and his course since onset 
had been stable.  Upon examination of the Veteran, the 
examiner diagnosed him with essential hypertension.  No 
opinion as to the etiology of this hypertension was provided.   

In October 2008, the Veteran underwent another VA 
examination.  The examiner indicated that the claims file and 
medical records were reviewed.  He noted that the Veteran had 
essential hypertension with an onset date of 1999.  Upon 
examination of the Veteran and review of the claims file, the 
examiner opined that the Veteran's hypertension was not 
caused or aggravated by the military.  He further stated that 
the Veteran's hypertension is caused by an unknown etiology 
and has not advanced beyond its normal progression. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  As the only medical opinion of record on the matter 
specifically reflects that the Veteran's hypertension was not 
caused or aggravated by his military service, the Veteran's 
claim must fail.

In reaching this conclusion, the Board has considered the 
Veteran's own statements in support of his appeal.  However, 
while not entirely clear from his statements, the Veteran's 
basis for arguing that service connection is warranted for 
hypertension appears to be the fact that he remained a member 
of the Army Reserves when he was first diagnosed.  However, 
service connection cannot be established under the applicable 
law and regulations based merely on the fact that a claimant 
was a member of the Reserves when a disease was first 
diagnosed.  Rather, it must be shown that, during a period of 
ACDUTRA, the individual was disabled from a disease or injury 
incurred or aggravated in line of duty; or, during any period 
of INACDUTRA, the individual concerned was disabled (i) from 
an injury incurred or aggravated in line of duty; or (ii) 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In this case, the 
Veteran has never asserted that his hypertension was incurred 
during a specific period of ACDUTRA, and the record does not 
otherwise suggest that to be the case.  To the contrary, the 
earliest findings of hypertension documented in treatment 
records from his Reserve service show that the Veteran 
himself reported having first been given medication for high 
blood pressure by a private health care provider in 1995.  He 
later reported having been diagnosed with hypertension in 
1999, but, in either event, there is no suggestion from 
either the treatment records from his Reserve service or his 
recent statements that the disability was discovered during a 
period of ACDUTRA.

Furthermore, the Veteran has never asserted that his 
disability underwent any increase in disability during his 
second period of active duty.  Thus, as there is no other 
medical or lay evidence suggesting that the disability was 
aggravated during his second period of active duty, and, in 
fact, as the only competent opinion record suggests that it 
did not advance beyond its natural progress during that 
second period, the Board finds that the evidence clearly and 
unmistakably shows hat the disability was not aggravated by 
his second period of service.  

In summary, there is no lay or medical evidence suggesting 
that his hypertension had its onset during or is otherwise 
related to his first period of active duty, and the evidence 
clearly and unmistakably establishes that it preexisted his 
second period of active duty and was not aggravated therein, 
the Veteran's claim of entitlement to service connection for 
hypertension must be denied.  See 38 U.S.C.A §5107 (West 
2002).

2.  Entitlement to service connection for a right thumb 
disability and a right ankle disability.

The Veteran is also seeking entitlement to service connection 
for a right thumb disability and a right ankle disability.  

A review of the Veteran's service treatment records is 
negative for any treatment, complaints, or diagnoses of a 
right thumb disability or a right ankle disability. 

The Board notes that the Veteran underwent a VA examination 
in April 2005.  The examiner indicated that medical records 
were not available but that the claims file was available and 
reviewed.  It was noted that the Veteran suffered a right 
ankle strain in 1999 while playing basketball and a right 
thumb strain in 2003 while playing basketball.  Upon 
examination of the Veteran, the examiner diagnosed him with a 
right ankle strain.  The examiner determined that it is at 
least as likely as not that this right ankle strain is caused 
by or a result of military service.  The examiner indicated 
that the rationale for this opinion is that the Veteran had a 
documented injury in service.  The examiner again indicated 
that he reviewed the Veteran's military service and service 
treatment records.  This examiner offered no diagnosis for 
the Veteran's claimed right thumb disability and did not 
offer an etiology for the Veteran's complaints regarding his 
right thumb.  

In October 2008, the Veteran underwent another VA examination 
conducted by the same examiner who examined the Veteran in 
April 2005.  The examiner indicated that the claims file and 
medical records were reviewed.  The examiner noted that the 
Veteran reported a strain of the right thumb and right ankle 
with an onset date of 1999.  These injuries were noted as 
sports related strains.  The examiner examined the Veteran 
thoroughly.  X-ray reports revealed the Veteran to have mild 
degenerative changes of the right ankle with a 4 millimeter 
calcaneal spur.  X-ray reports of the right hand revealed a 
normal right hand.  Upon examination of the Veteran and 
review of the claims file, the examiner stated that he cannot 
say without pure speculation that the Veteran's current right 
thumb/ankle symptoms are due to a strain he had in 1999 and 
2003.  These injuries listed as minor should have resolved 
and no lifelong disability should be expected 

The Board notes that the opinion from the April 2005 VA 
examination indicated that it is at least as likely as not 
that the Veteran's right ankle strain is caused by or a 
result of military service.  However, the Board does not find 
this opinion to be persuasive, due to the fact that the 
examiner based his rationale on incorrect information.  
Specifically, the examiner apparently based his opinion on 
his assumption that the Veteran had a documented injury in 
service.  The Veteran did not have a documented right ankle 
injury in service.  Moreover, this same examiner indicated in 
the October 2008 VA examination report that to link the 
Veteran's current right ankle disability to service would 
require pure speculation and that any injury such as he 
described would have been minor and should have resolved with 
no lifelong disability expected.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no credible lay or medical 
evidence of record indicating that the Veteran experienced a 
right ankle injury or a right thumb injury in service.  
Similar to the hypertension claim discussed above, the 
Veteran's statements in support of his appeal are vague and 
confusing, but his basis for arguing that service connection 
is warranted for the residuals of these injuries appears to 
be the fact that he remained a member of the Army Reserves 
when the injuries occurred.  As noted above, service 
connection cannot be established under the applicable law and 
regulations based merely on the fact that a claimant was a 
member of the Reserves when an injury occurred.  Rather, it 
must b shown that, during a period of ACDUTRA, the individual 
was disabled from a disease or injury incurred or aggravated 
in line of duty; or, during any period of INACDUTRA, the 
individual concerned was disabled (i) from an injury incurred 
or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  In this case, his 
service treatment records from his Reserve service do not 
reveal any indication of such injuries, and, in fact, the 
Veteran has never asserted that these injuries were sustained 
during a specific period of either ACDUTRA or INACDUTRA.

The Board recognizes that the thumb injury was reported by 
the Veteran as having occurred in 2003, which suggests the 
possibility that it may have occurred during his second 
period of active duty, even though his statements are unclear 
on that point.  It appears medical evidence of record, 
however, that the Veteran does not have a current right thumb 
disability.  The October 2008 x-ray results of his right hand 
were noted as completely normal, and the VA examiner also 
suggested that an injury such as he described should have 
resolved without residuals.

Furthermore the medical examiner also indicated that to state 
that the either the current right thumb or ankle symptoms are 
due to strains he had in 1999 and 2003 would require pure 
speculation.  The reasonable doubt doctrine requires that 
there be a "substantial" doubt and "one within the range 
of probability as distinguished from pure speculation or 
remote possibility."  38 C.F.R. § 3.102; see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (holding that any medical link that is 
speculative, general or inconclusive in nature is of no 
probative value and not a sufficient basis to grant service 
connection).  Thus, even assuming a current disability for 
both the thumb and ankle, the most probative medical opinion 
weighs against finding a relationship between the current 
disability and the reported injuries.

In evaluating these claims, the Board recognizes that the 
Veteran is competent to report symptoms of disability such as 
pain or other symptoms in his thumb and ankle.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  The Board also recognizes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, in this instance, the Board finds 
that the Veteran's own statements offered in support of his 
appeal are far too vague and confusing to constitute credible 
supporting evidence that the claimed disabilities were either 
incurred in or aggravated by service.  As discussed, it does 
not appear from the Veteran's statements that the alleged 
ankle injury occurred during a period of ACDUTRA or 
INACUDTRA, and his assertions with respect to the right thumb 
injury are so vague that it is unclear if he is asserting 
that the alleged injury occurred during his second period of 
service.  For these reasons, the Board finds the Veteran's 
own statements to be of no probative value.

With respect to granting service connection for arthritis of 
the right ankle on a presumptive basis under 38 U.S.C.A. § 
1112, the Board notes that the Veteran has a current 
diagnosis of mild degenerative changes of the right ankle.  
However, there is no competent evidence of record reflecting 
that the Veteran had arthritis or degenerative changes of the 
right ankle to a compensable degree within one year of 
discharge from either period of active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  As such, 
service connection cannot be granted for a right ankle 
disability on a presumptive basis either.  The Veteran, as a 
lay person, has not been shown to be capable of making 
complex medical conclusions, such as diagnosing a specific 
disorder such as arthritis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claims of entitlement to service connection for a 
right ankle disability and a right thumb disability must be 
denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a right thumb 
disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


